Citation Nr: 1718754	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  08-04 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

2.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity, associated with diabetes mellitus, type II.

3.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity, associated with diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from December 1968 to December 1972, May 1975 to May 1977, and July 1977 to December 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part awarded service connection for a lumbar spine disability.  The Veteran timely appealed the initial assigned evaluation for that disability; the TDIU issue is before the Board as intertwined with that now final increased evaluation claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge in September 2009; a transcript of that hearing is associated with the claims file.

This case was last before the Board in September 2015, at which time the Board awarded a 40 percent evaluation for the period prior to June 7, 2011 for the Veteran's lumbar spine disability.  That claim is final and will not be addressed in this decision.  

Additionally, the Board remanded the issues of increased evaluation for peripheral neuropathy of the bilateral lower extremities and earlier effective date claims for the awards of service connection for peripheral neuropathy of the bilateral lower extremities for issuance of a statement of the case under Manlincon v. West, 12 Vet. App. 238 (1999).  The Board additionally remanded the TDIU claim for additional development.  The case has now been returned to the Board for further appellate review.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

As an initial matter, the Board remanded increased evaluation and earlier effective date claims respecting the Veteran's peripheral neuropathy of the bilateral lower extremities for issuance of a statement of the case as to those issues in March 2014 Board and October 2015 Board decisions.  The AOJ issued a November 2015 statement of the case as to the earlier effective date issues only.  The Veteran did not complete appeal of those issues through timely submission of a substantive appeal, VA Form 9, and they have not been certified to the Board.  Consequently, those issues are not on appeal, and the Board considers them to be final.

However, in a December 2015 rating decision, the AOJ awarded the Veteran's peripheral neuropathy of the bilateral lower extremities each a 10 percent evaluation, effective April 15, 2008.  However, instead of issuing a statement of the case as to those issues as the Board has requested, the AOJ instead stated that the award of 10 percent for each lower extremity was a grant of the appeal for initial compensation.  

The award of 10 percent is not the highest evaluation possible for the peripheral neuropathy disabilities; therefore, the AOJ's awards of minimal compensation do not represent a full grant of benefits sought under the law.  See 38 C.F.R. § 4.124a, Code 8520.  Those issues have therefore not been fully resolved, and seeing no withdrawal of those issues or statement from the Veteran indicating that he is (or would be) satisfied with the award of 10 percent for each of his peripheral neuropathy disabilities, those issues are still on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Consequently, the AOJ is required to issue a statement of the case as to the increased evaluation issues respecting the Veteran's peripheral neuropathy of the bilateral lower extremities, and those claims are again remanded for the AOJ to fulfill VA's duty to issue a statement of the case so that the Veteran can have an opportunity to complete appeal of those issues.  See Manlincon v. West, 12 Vet. App. 238 (1999); Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

The Veteran does not currently meet the schedular requirements for an award of TDIU in the first instance.  See 38 C.F.R. § 4.16(a) (2016).  Because the AOJ failed to properly issue a statement of the case, and because awards of higher evaluation would potentially render TDIU schedularly available under 38 C.F.R. § 4.16(a), a decision on the issue of TDIU would be premature at this time and therefore the TDIU issue is intertwined with the above remanded claims.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Notwithstanding, the evidence of record indicates that the Veteran did not complete high school and his occupational history consists of being a taxi or truck driver, cook, machine operator, and other manual labor jobs.  In light of that work and education history, it would appear that the Veteran's significant functional impairments from his lumbar spine and diabetic disabilities may preclude substantially gainful employment.  Consequently, on remand, the Board finds that this case should be referred to the Director of Compensation for an appropriate opinion under 38 C.F.R. § 4.16(b).  

Additionally, prior to submission to the Director, the AOJ should obtain new VA examinations of the Veteran's service-connected disabilities, such that the Director's opinion may be fully informed with regards to the current nature and severity of his service-connected disabilities, as well as the current functional impacts of those disabilities on the Veteran's occupational functioning.  

Finally, on remand, any outstanding VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records dating from 2005 to the present that have not previously been obtained from the Salisbury and Asheville VA Medical Centers, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  The AOJ should afford the Veteran VA examinations of all of his service-connected disabilities.  The claims folder must be made available to and be reviewed by the examiner(s).  All tests deemed necessary should be conducted and the results reported in detail.

The examiner(s) is/are then asked to comment on the Veteran's ability to function in an occupational environment, and describe the functional impairment caused solely by the service-connected disabilities.  The examiner should, for instance, describe the limitations and restrictions imposed by his service-connected impairments on such work activities as interacting with customers/coworkers and using technology, plus other such work activities as sitting, standing, walking, lifting, carrying, pushing, and pulling for up to eight hours per day.  The examiner is asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.  All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

3.  After completion of the above VA examinations, refer this case to the Director of Compensation for an opinion regarding extraschedular consideration of a TDIU under 38 C.F.R. § 4.16(b).

4.  Then, following any additional indicated development, the AOJ is directed to and must promulgate a statement of the case on the issues of increased evaluation for the Veteran's peripheral neuropathy of the right lower extremity, and increased evaluation for the Veteran's peripheral neuropathy of the left lower extremity.  The issues should be returned to the Board only if a timely substantive appeal is received.

5.  Finally, the AOJ should review the claims file and readjudicate the Veteran's claim of entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

